DETAILED ACTION
	The following action is in response to the amendment for application 16/641,348 filed on March 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/641,340 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Newly submitted claims 11-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original invention was an assembly set for transmission devices.  This was interpreted as a single transmission, with some of the claims being generic to the various embodiments in the application (Figures 1-3).  It can be shown, however, that applicant is now attempting to simultaneously claim all the different embodiments with interchangeable modular gearing.  This is a different invention, and would most likely require an election/restriction as a search for an entire family of transmissions would present a large burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution s 11-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	The previous rejections (other than the Double Patenting) from the previously presented claims are still applicable.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The issues with each claim will be bolded and explained below:
13. (New) The assembly set according to claim 11, wherein, for each of the transmission ratios, the planetary gear carrier of a first of the planetary gear sets is coupled to the sun gear of a second of the planetary gear sets and to the second shifting shaft.  
	These limitations lack antecedent basis.  They are introduced in claim 12, to which claim 13 is not dependent upon.

the sun gear of the first planetary gear set, for each of the transmission ratios.  
	These limitations lack antecedent basis.  The sun gear is not introduced until claim 12 and the first planetary gear set is not introduced until claim 13.

15. (New) The assembly set according to claim 11, wherein the ring gear of the first planetary gear set is connected to the planetary gear carrier of the second planetary gear set for a first of the transmission ratios and/or a second of the transmission ratios.  
	These limitations lack antecedent basis.  The ring gear and the planetary gear carrier are not introduced until claim 12 and the first planetary gear set and the second planetary gear set are not introduced until claim 13.

16. (New) The assembly set according to claim 11, wherein the first shifting shaft is coupled to the ring gear of the first planetary gear set and to the planetary gear carrier of the second planetary gear set for the first transmission ratio and/or the second transmission ratio.  
	These limitations lack antecedent basis.  The ring gear and the planetary gear carrier are not introduced until claim 12 and the first planetary gear set and the second planetary gear set are not introduced until claim 13.  Also, the first transmission ratio and the second transmission ratio are not introduced until claim 15.

17. (New) The assembly set according to claim 11, wherein for a third of the transmission ratios, the first shifting shaft is coupled to the planetary gear carrier of the first planetary gear set.  


18. (New) The assembly set according to claim 11, wherein the standard transmission ratios are the same for the second transmission ratio and the third transmission ratio in terms of magnitude and that they differ in terms of magnitude for the first transmission ratio.  
	These limitations lack antecedent basis.  “The standard transmission ratios” is never introduced.  The first transmission ratio and the second transmission ratio are not introduced until claim 15.  The third transmission ratio is not introduced until claim 17.

19. (New) The assembly set according to claim 11, wherein at least one of the ring gears of the two planetary gear sets is specified or each of the transmission ratios.  
	This limitation lacks antecedent basis.  The ring gears are not introduced until claim 12.

20. (New) The assembly set according to claim 11, wherein the ring gear of the second planetary gear set is specified for the first transmission ratio and/or the second transmission ratio, and the ring gears of both planetary gear sets are specified or the third transmission ratio.

These limitations lack antecedent basis.  The ring gears are not introduced until claim 12 and the second planetary gear set is not introduced until claim 13.  The first transmission ratio and the second transmission ratio are not introduced until claim 15.  The third transmission ratio is not introduced until claim 17.

These claims will be treated as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana ‘970 (from IDS).  With regard to claim 11, Smetana teaches an assembly set for transmission devices for motor vehicles, wherein each of the transmission devices comprising: an input shaft 9 which can be operatively connected to a drive device 17 of the motor vehicle, as well as a first output shaft 3a, and a second output shaft 3b, and has a spur gear differential transmission (Fig. 4) designed as a planetary transmission, whereby the input shaft and an intermediate shaft (connected to U; Fig. 4) that is coupled or can be coupled to an electric machine 4 arranged coaxially to the input shaft are coupled to the first output shaft and to the second output shaft, wherein the electric machine is coupled to the input shaft in a first shift .


Claim(s) 11 and 13 (different interpretation) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana ‘970 (from IDS).  With regard to claim 11, Smetana teaches an assembly set for transmission devices for motor vehicles, wherein each of the transmission devices comprising: an input shaft 9 which can be operatively connected to a drive device 17 of the motor vehicle, as well as a first output shaft 3a, and a second output shaft 3b, and has a spur gear differential transmission (Fig. 4) designed as a planetary transmission, whereby the input shaft and an intermediate shaft (connected to U; Fig. 4) that is coupled or can be coupled to an electric machine 4 arranged coaxially to the input shaft are coupled to the first output shaft and to the second output shaft, wherein the electric machine is coupled to the input shaft in a first shift position of a shift device (14 right) and to the intermediate shaft in a second shift position (14 left) of the shift device, wherein the electric machine of each of the transmission devices is coupled to a first shifting shaft (intermediate shaft) and to a second shifting shaft CS of the shift .  

Please Note:  for the rejections above, the term “coupled” has been interpreted as “functionally coupled.”  
Suggestions for Applicant
	If applicant wishes to pursue the new invention claimed in the amended claims filed on March 4, 2021, applicant can do so via RCE.
	If applicant files an RCE, it is suggested that applicant avoid the assembly set for “a plurality of transmissions” with different modular sections.  Applicant can claim a single assembly set that is generic to all of the embodiments, and applicant can claim any structural variations in the dependent claims.  This would not necessarily require an election/restriction.  
	It is also suggested that applicant claim that the intermediate shaft is a “rotatable intermediate shaft.”  This would overcome the Smetana ‘970 reference (as the intermediate shaft is fixed in Smetana).  In claims 19 and 20 (of the newly amended claims), if the limitation of “specified” was always intended to be “rigidly fixed to a transmission housing,” it is suggested .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete 
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	



If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



March 30, 2021